Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00279-CV

                                          Abdul H. NUBANI,
                                              Appellant

                                                    v.

                         COUNTY OF GUADALUPE and Randall R. Smidt,
                                       Appellees

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 2011-2202-CV
                             The Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 19, 2015

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have reached

an agreement to settle and compromise their differences. The motion is granted. See TEX. R. APP.

P. 42.1, 43.2(f). Costs of appeal are taxed against the appellant.

                                                         PER CURIAM